UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-50693 Sky Power Solutions Corp. (Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 90-0314205 (I.R.S. Employer Identification No.) 420 N. Nellis Blvd., Suite A3-146, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)940-9940 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par value $0.001per share[Missing Graphic Reference] Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No On June 12, 2012, there were 24,907,316 shares of common stock outstanding. Table of Contents Table of Contents Page No. PART I. FINANCIAL INFORMATION ITEM 1 - Unaudited Financial Statements 3 Balance Sheets as of April 30, 2012 and July 31, 2011 (Unaudited) 4 Statements of Operations for the Nine and Three Months Ended April 30, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended April 30, 2012 and 2011 (Unaudited) 6 Statement of Stockholders Deficiency (Unaudited) 7 Notes to Unaudited Financial Statements 8 ITEM 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3 - Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4T - Controls and Procedures 17 PART II. OTHER INFORMATION ITEM 6 - Exhibits
